Citation Nr: 0204799	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  00-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for a right knee 
synovitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO decision which 
granted service connection for PTSD with a 10 percent 
evaluation and denied an increased evaluation for right knee 
synovitis, rated 10 percent disabling.  In October 2001, the 
initial evaluation for PTSD was increased to 30 percent 
disabling.  As the appeal has not been withdrawn, the 
propriety of the initial rating remains on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's PTSD is productive of symptoms causing no 
more than occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation).  

3.  The veteran has not been shown to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships as a 
result of his service-connected PTSD.

4.  The veteran's right knee synovitis is currently 
manifested by subjective complaints of pain and objective 
findings of a normal gait, nearly full range of motion, and 
no objective evidence on instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §  4.130, 
Diagnostic Code 9411 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for right knee synovitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5020-5003, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of his service medical records reflects that the 
veteran sustained a right knee injury in January 1944 after 
an accident while on active duty.  The veteran complained of 
swelling, pain, and stiffness of the right knee.  The 
diagnosis was traumatic synovitis of the right knee joint.  

A July 1993 VA examination report reflects diagnoses of 
service-connected right knee laceration, healed, and right 
knee contusion, resolved.  The examiner stated that 
degenerative arthritis was non-service-connected.  It was 
noted that the veteran did not have an ongoing, active right 
knee problem as evidenced by the fact that he did not require 
any regular medical treatment.  The examiner related that 
degenerative changes noted on X-ray studies were identical in 
both knees and consistent with chronological age, not 
progression of any service-connected right knee condition.  

A May 1995 private medical statement reflected that the 
veteran reported continued complaints of right knee pain 
which were treated with non-steroidal anti-inflammatory 
medication.  Examination of the right knee revealed 
tenderness with full range of motion.  Patella and femoral 
tracking was normal.  Normal cruciate and collateral 
ligaments were observed.  X-rays showed mild degenerative 
changes in the lateral compartment.  

On VA examination in November 1995, the veteran complained of 
right knee stiffness and mild pain.  He said that coldness 
and dampness aggravated his condition.  Examination of the 
right knee revealed a moderate limp favoring the right leg.  
The veteran did not use a prosthetic device to aid in 
ambulation.  Mild soft tissue swelling on the lateral aspect 
of the right knee joint was shown.  Tenderness over the 
tibial joint line on the right was noted.  The veteran 
demonstrated painless range of motion of the knees.  Flexion 
and extension were from 0 to 125 degrees on the right.  No 
anterior, posterior or lateral laxity of the right knee joint 
was shown.  X-rays studies of the right knee were normal.  
The diagnosis was chronic strain of the right knee with soft 
tissue swelling and tenderness over the right knee joint and 
limitation of motion of the right knee.  Mild to moderate 
atrophy of the right quadricep muscle was also shown.  

By rating action of December 1995, a 10 percent rating was 
assigned for synovitis of the right knee.  It was noted that 
he had some pain and stiffness, and that there was some 
slight limitation of motion.

On VA PTSD examination in August 1999, the veteran related 
that he served in various parts of the European Theater 
during World War II as a combat medic.  He indicated that he 
saw many casualties, dead bodies, body parts and was often 
responsible for loading bodies onto trucks.  He said that he 
was not injured during World War II but had near death 
experiences.  Since World War II, he has experienced 
nightmares, flashbacks, and intrusive thoughts.  He said that 
he did not feel cut-off from others and did not have trouble 
interesting himself in events of outside life.  He described 
feelings of increasing anger and irritability.  He reported 
hypervigilance, difficulty concentrating, and increased 
startle response to unexpected loud noises.  It was noted 
that the veteran had been married for 53 years.  He was 
retired and participated in household chores, gardening, 
crafts and other leisure activities.  Mental status 
examination reflected that the veteran was alert, cooperative 
and appropriate.  His speech was slow but clear and coherent 
and goal directed.  He was oriented time three.  Both recent 
and remote memory appeared to be intact.  The veteran's mood 
was somewhat anxious and mildly depressed.  No hallucinations 
or delusions were noted.  He denied any suicidal or homicidal 
ideations.  The diagnostic impression was PTSD, delayed.  The 
Global Assessment of Functioning (GAF) score was 55.  

On VA examination of his right knee in August 1999, the 
veteran complained of pain in both knees, worse on the right.  
He stated that his pain was constant and was aggravated by 
walking more than half a mile.  He said that he had 
occasional stiffness in the knee, usually in the morning.  He 
reported weakness in the right knee sometimes resulting in 
his inability to walk.  He said that his knee was easily 
fatigued and he had occasional locking of the right knee.  He 
said that he had periods of flare-ups after excessive 
walking.  He said that flare-ups occurred at least once a 
month  and were treated with ointment, rest, massage and 
medication.  Physical examination of the right knee revealed 
no swelling or tenderness.  Manipulation of the right knee 
showed pain in the medial aspect.  No crepitation in movement 
of the joint was shown.  Muscle strength of the leg on the 
right side compared with the left side was diminished against 
gravity and force.  Evidence of quadriceps atrophy on the 
right side was noted.  Range of motion testing revealed 
painless right knee flexion and extension from 0 to 100 
degrees and from 100 to 120 degrees passive motion  was 
painful.  Varus valgus testing, Lachman's test, drawer's 
test, and McMurray's test were all normal.  No evidence of 
instability of the right knee was noted.  The diagnoses 
included chronic strain of the right knee with mild 
degenerative changes, limitation of range of motion and mild 
atrophy of the right quadricep muscle; and scar from previous 
injury of the right knee, not clearly visible, asymptomatic 
and resolved.  

A March 2000 private medical record reflects that the veteran 
experienced psychosocial problems consistent with PTSD.  It 
was noted that his symptoms included intrusive thoughts, 
survivor guilt, sleep disturbances, nightmares, depression, 
hypersensitivity, and hypervigilance.  The examiner indicated 
that such symptoms appeared to have become intense in recent 
years due to his decreased physical mobility, fewer social 
contacts, and his occupational retirement.  It was noted that 
he would benefit from counseling and psychotropic medication 
for sleep disturbances and depression.  It was reported that 
he had a few friendships, that his interpersonal 
relationships were good, and that he belonged to three 
veterans' organizations.  He also volunteered at a 
residential facility for disabled adults.

A July 2000 private medical report shows that the veteran was 
seen complaining of right knee symptoms.  He reported 
"clicking" in his right knee.  On physical examination, it 
was noted that he had full range of motion.  Pain with full 
flexion and external rotation was shown.  An increase in 
fluid in the right knee was noted.  Cruciate and collateral 
ligaments were stable.  Patellofemoral tracking was normal.  
It was noted that X-rays studies showed decreased joint space 
of the medial aspect of the right knee.  The diagnosis was 
degenerative medial meniscus.  

VA medical records dated from February 2000 to April 2001 
generally show treatment for disabilities unrelated to the 
current appeal.  A May 2000 medical record notes that the 
veteran received treatment for PTSD.  

On VA examination in July 2001, the veteran's chief 
complaints consisted of vague pain, described as grinding or 
burning pain on the medial aspect of the knee joint.  On 
physical examination of the knee, the veteran demonstrated 
full range of motion.  No medial joint tenderness was shown.  
X-rays of the right knee joint reflected little or no change 
from the 1993 X-ray studies.  Minimal and insignificant 
osteophytes of the patella margin were noted, otherwise the 
joint space was well maintained for the veteran's age.  The 
diagnoses included minimal degenerative arthritis of the 
right knee, non-service-connected and chondromalacia patella 
of the right knee, secondary to degenerative arthritis.  The 
examiner indicated that the veteran's degenerative 
osteoarthritis was based on the aging process and was not 
service-connected.  It was noted that the veteran had not had 
to seek any kind of care for his right knee condition.  The 
examiner related that the veteran walked a mile or so, three 
or four times per week and experienced only intermittent pain 
requiring mild analgesics.  It was noted that such symptoms 
negated any kind of severe pain and that any adverse effect 
was negligible.  The examiner indicated that the veteran's 
level of fatigue was solely an age-related issue.  The 
examiner noted that the veteran walked with no limp or 
antalgic gait and was in excellent shape, for his age, with 
respect to his knees.  

On VA PTSD examination in July 2001, the veteran recounted 
his history as a combat medic during World War II.  He said 
that following the war, he was busy establishing his career 
and raising a family.  He related that he had occasional 
nightmares and intrusive thoughts but experienced only minor 
symptomatology until he retired in 1987.  The veteran related 
that he had continued PTSD symptoms including intrusive 
thoughts and combat related nightmares.  The nightmares 
varied in frequency, sometimes occurring two to three times 
per week.  He said that he avoided war movies and war-related 
television programs.  He reported problems with sleep 
interruption and difficulty managing his anger.  The veteran 
stated that he was watchful in crowds and sometimes had a 
startle response.  The veteran related that his relationships 
with his wife, his children and his grandchildren were good.  
He said that he had some friends with whom he went fishing or 
out breakfast.  He denied any problems with excessive alcohol 
intake or drug abuse.  The examiner noted that overall his 
psychosocial adjustment appeared to be good.  The veteran 
indicated that he frequently felt depressed.  On mental 
status examination, it was noted that the veteran's affect 
consisted of a rather serious, solemn demeanor with limited 
range.  No evidence of psychotic symptoms was shown.  He 
denied suicidal or homicidal thoughts.  There was no evidence 
of obsessions, compulsions or panic disorder.  It was noted 
that recollections of the many men who died in combat brought 
on feelings of depression.  The diagnostic assessment was 
PTSD.  The GAF score was 55.  The examiner noted that the 
veteran continued to experience PTSD symptoms; however, he 
managed to maintain employment throughout his work years.  
The veteran had a satisfactory relationship with his family 
and an ability to socialize and enjoy hobbies.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Several VA examinations have been conducted and 
copies of the reports are associated with the file.  No 
change in the outcome would be possible with additional 
development, notice, or examination.  As such, the Board will 
proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

A.  PTSD

The veteran's psychiatric disability is rated under 38 C.F.R. 
§ 4.130, Code 9411 for PTSD.  This code provides a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  

After reviewing the applicable rating criteria, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the veteran's psychiatric 
symptomatology does not produce impairment of occupational 
and social adaptability with reduced reliability as required 
for a 50 percent evaluation, for any of the time period in 
question.  The earliest evidence contained in the claims file 
showing a diagnosis of PTSD is contained in the August 1999 
VA examination.  The examination demonstrated that the 
veteran's PTSD was no more than moderate as reflected by the 
assignment of Global Assessment of functioning score of 55.  
The most recent VA examination conducted in 2001 also 
reflected a 55 GAF score.  The Court has stated, with respect 
to the GAF scale: "[a] 55-60 rating indicates 'moderate' 
difficulty in social, occupational, or school functioning."  
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The recent 
examination reports do not reflect that a greater than 30 
percent evaluation for a PTSD is warranted under any of the 
applicable criteria.  

The evidence of record reveals no impairment of the thought 
process or communications.  He has not exhibited any 
inappropriate behavior, and has been able participate in 
social activities with friends and enjoy his hobbies.  
Further, he maintained employment until his retirement in 
1987 and enjoyed a satisfactory relationship with his wife, 
children and grandchildren.  In addition, there is no 
evidence of record that reflects any suicidal or homicidal 
ideation.  

The record does not establish that the veteran demonstrates 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  While the veteran has reported sleep disturbance, 
intrusive thoughts, and some difficulty  managing his anger, 
the evidence of record shows that he has continued to 
function without any significant mental health treatment, 
established and maintained a long work history before his 
retirement, and has not required any hospitalizations related 
to his psychiatric symptomatology.  

The findings set forth above most closely approximate those 
necessary for the 30 percent evaluation, and that rating 
would therefore be continued under the rating criteria.  See 
38 C.F.R. § 4.7 (2001).  The findings needed for the next 
higher evaluation are not currently demonstrated.  

The veteran has indicated that he should be rated as more 
than 30 percent disabled for his PTSD due to his 
symptomatology.  However, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  The medical evidence of record shows no 
more than moderate difficulty in social and occupational 
functioning due to his PTSD disability.  These clinical 
assessments are considered persuasive as to the veteran's 
degree of impairment due to PTSD since they consider his 
overall industrial impairment due to his psychiatric illness.  
No more than a 30 percent rating is deemed indicated.  

Moreover, the Board finds that the evidence supports the 
conclusion that there was no actual variance in the severity 
of the veteran's service-connected PTSD during the appeal 
period that would sustain a higher rating for any time frame.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
the Board does not find evidence that the veteran's 
disability evaluation for PTSD should be increased for any 
separate period based on the facts found during the appeal 
period.  

B.  Right Knee Synovitis

Synovitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020 (2001).  Degenerative arthritis 
is rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is non- 
compensable, a rating of 10 percent is assigned for each 
major joint or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

Limitation of flexion under Code 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitation of 
extension under Code 5261 are assigned a 10 percent 
evaluation when extension is limited to 10 degrees; and a 20 
percent evaluation when extension is limited to 15 degrees.  
A 30 percent evaluation is assigned under this code when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (2001).  

During the 2001 VA examination, the examiner clearly 
indicated that the minimal level of degenerative 
osteoarthritis in the veteran's right knee was not related to 
active service.  Nevertheless, a rating under Code 5003 is 
considered as related to Code 5020.

Range of motion of the right knee was full during the July 
2001 VA examination, and the veteran demonstrated a full 
range of motion of the right knee during the March 2000 VA 
examination.  Such findings would not support a compensable 
evaluation based upon limitation of motion under Diagnostic 
Codes 5260 or 5261.  A July 2000 private medical report shows 
full range of motion with pain.  A review of the evidence of 
record, including VA examination reports reveals no objective 
confirmation of any lateral instability or recurrent 
subluxation of the right knee.  The record shows complaints 
of grinding pain on the medial aspect of the knee joint with 
a steady ache.  During the July 2001 VA examination, the 
examiner stated that the veteran was in excellent shape in 
general terms as well as with respect to his knees.  

In sum, any subjective reports of symptoms and functional 
impairment is not supported by objective findings of a level 
of limitation of motion or of lateral instability or 
recurrent subluxation that could support an increased rating 
under Diagnostic Codes 5257, 5260, or 5261.  

In light of the evidence discussed above, the Board concludes 
that the overall impairment associated with the veteran's 
service-connected right knee disability is appropriately 
rated as 10 percent disabling under Diagnostic Code 5020 for 
synovitis.  That code in turn provides for a 10 percent 
rating for a joint with arthritis with pain on motion, but 
not a compensable level of limitation of motion.  While the 
veteran does not have arthritis which is related to his right 
knee synovitis, his criteria appears to most closely match 
the manifestations of the veteran's service-connected 
disability.  A higher rating is not indicated under a 
different diagnostic code.  There is no indication of 
ankylosis (Code 5256), a dislocated or removed semilunar 
cartilage (Codes 5258 and 5259), impairment of the tibia or 
fibula (Code 5262) or genu recurvatum (Code 5263).  

With respect to consideration of functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45, the Board again must point out 
that the objective findings do not support subjective 
complaints of a level of impairment greater than that 
currently recognized.  While these provisions allow for 
consideration of functional impairment, they require that the 
subjective complaints be supported by objective findings.  
The record does not contain objective findings that would 
support ratings in excess of 10 percent based on functional 
loss.  The medical evidence of record supports the conclusion 
that no increase is warranted under 38 C.F.R. §§ 4.40, 4.45.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation for a right 
knee disability, the benefit of the doubt doctrine is not for 
application, and the veteran's claim must be denied.  


ORDER

A rating in excess of 30 percent for PTSD is denied.  

A rating in excess of 10 percent for right knee synovitis is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

